DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 30, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 13-17, and 28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (US 2007/0156211 A1) (“Ferren”), in view of Lukin et al. (US 2016/0022266 A1) (“Lukin”), Miyoshi et al. (US 2007/0172651 A1) (“Miyoshi”).
With respect to claim 1, Ferren teaches a soft robotic device – the device can be made of a flexible or springy polymeric material (abstr., 0091), comprising a body made of a polymeric material (0091) and a magnetic movement mechanism connected to the body, the magnetic movement mechanism configured to support movement of the device – legs formed of magnetic field responsive polymers (0148, 0149, Fig. 31), and to interact with an external magnetic control device for movement of the soft body robotic device – implied, since the polymers are magnetic field responsive polymers.
Ferren teaches a plurality of magnetic legs extending from the body – the legs are formed of magnetic field responsive polymer (0148, 0149, Fig. 31). 
The recitation “magnetic legs on which the body is formed” defines the product by how the product is made, thus, claim 1 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1.  Ferren discloses the structure.
Fig. 31 of Ferren discloses a ratio of an average length of the magnetic legs to an average spacing between two adjacent legs that is within the ratio recited in claim 12 - par. [0148] discusses the lengths and changes in leg configurations, and discloses that legs can be formed in various patterns, Fig. 31 representing one possible example.
Ferren is silent with respect to the body made at least partly from a polylactic-acid-based material.  Lukin discloses a robotic device comprising a magnetic movement In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
 Ferren and Lukin are silent with respect to the body comprising electrospun polylactic-acid-based fiber.  Miyoshi teaches electrospun polylactic-acid-based fiber (0065-0068) that forms nonwoven fabric that can be used as a support material (0055, 0078).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the body of Ferren of the electrospun polylactic-acid-based fiber as the material may serve as a support material for a structure such as the body of Ferren, Ferren disclosing that the body may comprise mesh (0091).
The references are silent with respect to the magnetic legs being shaped to taper away from the body.  Johanson teaches a device insertable into a lumen (abstr.), the device comprising tissue engagement features – element 862, the features shaped to taper away from the body of the device (0068, 0081, 0219, 0228, Figs. 110, 121).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the magnetic legs of Ferren being shaped so that they taper away from the body of the device, as such shape of legs of devices that are 
Regarding claim 2, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Miyoshi teaches a polylactic-acid-based material (abstr.) comprising polylactic acid and a solvent (0066, 0068) to obtain ultrafine fibers (0002) that can be used to form a nonwoven fabric that can serve as a support material (0055, 0078).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the body of Ferren of the polylactic-acid-based material comprising polylactic acid and a solvent in order to obtain a material comprising ultrafine fibers, as the material may serve as a support material such as the body of Ferren, Ferren disclosing that the body may comprise mesh (0091).
Regarding claim 3, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 2.  Miyoshi discloses chloroform (0068).
Regarding claim 4, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Since Ferren teaches that the body can be made of a polymeric material (0091), and Lukin teaches the central members formed entirely of polylactic-acid-based material (0077) it follows that the body of Ferren can be made entirely from the polylactic-acid-based material.
With respect to claim 8, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Ferren teaches the magnetic legs extending generally perpendicularly to the body (0148, Fig. 31).
With respect to claim 13, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Ferren teaches a device which is untethered (Fig. 31).
Regarding claim 14, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Ferren discloses a device that is biocompatible (0086).  Polylactic acid disclosed in Lukin is known in the art as biodegradable.
As to claim 15, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Since the device of Ferren is a body lumen travelling device (abstr.) it is implied that the device is a micro-scale device. 
With respect to claim 16, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Ferren teaches the body and the magnetic movement mechanism are integrally formed (Fig. 31).
Regarding claim 17, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  The recitation “the magnetic movement mechanism is configured to interact with the external magnetic control device to support discontinuous flap-wave locomotion and continuous inverted-pendulum locomotion of the soft body robotic device” has been interpreted as a recitation of intended use.  Since the references teach all of the elements of the device it would be expected that the device according to the references is capable to perform as intended.
As to claim 28, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Ferren discloses the ratio of the average length of the magnetic legs to the average spacing between two adjacent magnetic legs being about 1.1 (0148, Fig. 31).


Claims 7, 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren, in view of Lukin, Miyoshi, and Johanson, and further in view of Halpern (US 6132360).
With respect to claim 7, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  The references are silent with respect to the magnetic legs being paramagnetic.  Halpern discloses a biodegradable composite material comprising polylactic acid and magnetic particles, the material implanted in human tissue (col. 6, lines 26-52, Fig. 1).  The particles can be paramagnetic (col. 5, lines 20-27).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the magnetic legs of Ferren of a polylactic-acid-based material including paramagnetic particles as such a material is known to be used in human tissue, the magnetic legs being paramagnetic.
Regarding claim 9, Ferren, Lukin, Miyoshi and Johanson and teach the device of claim 1.  Ferren teaches the legs are made of magnetic field responsive polymers, but is silent with respect to the magnetic legs made from a polylactic-acid-based material.  Halpern discloses a biodegradable composite material comprising polylactic acid and magnetic particles, the material implanted in human tissue (col. 6, lines 26-52, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the magnetic legs of Ferren of a polylactic-acid-based material as the material is biodegradable and it known to be used in human tissue.
With respect to claim 10, Ferren, Lukin, Miyoshi, Johanson and Halpern teach the device of claim 9.  Halpern teaches a material comprising polylactic acid and 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the magnetic legs of the device wherein it is known in the art to form a polylactic-acid-based material comprising a solution including a solvent and polylactic acid in order to obtain a material comprising ultrafine fibers, as the material may serve as a support material.
Regarding claim 11, Ferren, Lukin, Miyoshi, Johanson and Halpern teach the device of claim 10.  Miyoshi teaches chloroform as the solvent (0068).



Response to Arguments
Applicant’s arguments filed on March 30, 2021 have been fully considered.
The Applicant has argued none of the cited references teach or suggest a soft body robotic device having tapered magnetic legs with the functions and technical effects discussed in the Remarks, as recited in claim 1.  The Examiner notes claim 1 requires the magnetic movement mechanism being configured to support movement of the soft body robotic device and to interact with an external magnetic control device for movement of the device.   Ferren discloses the magnetic movement mechanism 
The Applicant has argued Johanson does not teach or suggest “magnetic legs on which the body is formed.”  The Examiner notes Ferren – the primary reference - discloses a plurality of magnetic legs extending from the body of the device – the legs are formed of magnetic field responsive polymer (0148, 0149, Fig. 31).  Johanson has been cited for the feature of the shape of the legs.  The recitation “magnetic legs on which the body is formed” defines the product by how the product is made, thus, claim 1 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1.  Ferren discloses the structure.  Whether the body of the device is formed on the legs or the legs are formed on the body, the device as such comprises a plurality of magnetic legs extending from the body.
With respect to Johanson, Johanson teaches a device comprising tissue engagement features – element 862, the features shaped to taper away from the body of the device (0068, 0081, 0219, 0228, Figs. 110, 121).  Similarly as with respect to Ferren, whether the body of the device is formed on tissue engagement features, or the features are formed on the device, the device as such comprises a tissue engagement features extending from the body of the device. (MPEP 2113).
The Applicant has argued that forming the legs of Ferren tapering away from the body is not a choice of shape, as there are benefits resulting from the tapered legs.  The Examiner notes Johanson discloses tissue engagement features that can be tapered and those that can have a flat tip (0219, Figs. 111A and 111B), both features suitable for engaging tissue of a lumen (0003, 0219, 0228), thus, their shape is a matter of choice for a person of skill in the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783